In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, Farm Family Mutual Insurance Company appeals from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered August 14, 1995, which granted the petition.
Ordered that the judgment is reversed, on the law, with one bill of costs, the petition is dismissed, and the parties are directed to proceed to arbitration (see, Matter of New York Cent. Mut. Fire Ins. Co. v Farm Family Mut. Ins. Co., 231 AD2d 722 [decided herewith]). Miller, J. P., Pizzuto, Joy and McGinity, JJ., concur.